DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

35 USC 101 Considerations:
Examiner finds no 35 USC 101 rejections in the current claim language.

Antecedent Basis Considerations:
Examiner finds no antecedent basis concerns in the current claim language.

Response to Arguments
Applicant's arguments filed 09/30/2021 have been fully considered but they are not persuasive.
Applicant argues that Bourdev and Abei fail to disclose that the given system is independent of the management server.
Examiner disagrees.
Examiner admits that Bourdev does not explicitly disclose that the given system is independent of the management server.
However, Abei discloses that the given system is independent of the management server (Fig. 7; Fig. 1; paragraph 88 “a first storage apparatus 81 connected to a host device 80 …”; paragraph 8 “license management is performed separately in each storage apparatus …”; paragraph 15; paragraph 48).
It would have been obvious to one of ordinary skill in the art at the time of filing to implement the independence of the given system with regard to the management server as seen in Abei in the invention of Bourdev in order to enable placement of different parts of the invention of Bourdev in advantageously separate physical locations.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 7, 11 – 17, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bourdev (US 7,818,741) (Method and System to Monitor Installation of a Software Program)in view of in view of Abei (U.S. Pat. Pub. No. 2007/0078984) (Storage System and License Management Method)

1.1	Regarding claim 1, Bourdev discloses an apparatus comprising:
a host device comprising a processer coupled to a memory (Bourdev Figs. 8, 19; col. 14, line 66 – col. 15, line 9; col. 15, lines 10 – 18);
the host device being configured to:
upon one of installation and update of a software program configured to execute on the host device and wherein a management operation is to be performed for the software program in conjunction with a management server, send a query to a given system with which the host device interacts with respect to one or more operations 
obtain from the given system, in response to the query, a reply with management server information previously stored on the given system: and (reply is updated seat identifier 44 (Bourdev col. 4, lines 63 – 65);
utilize the management server information obtained from the given system to communicate with the management server to perform the management operation. (Bourdev col. 4, lines 62 – 65).
However, Bourdev does not explicitly disclose that the given system is independent of the management server.
Abei discloses that the given system is independent of the management server (Fig. 7; Fig. 1; paragraph 88 “a first storage apparatus 81 connected to a host device 80 …”; paragraph 8 “license management is performed separately in each storage apparatus …”; paragraph 15; paragraph 48).
It would have been obvious to one of ordinary skill in the art at the time of filing to implement the independence of the given system with regard to the management server as seen in Abei in the invention of Bourdev in order to enable placement of different parts of the invention of Bourdev in advantageously separate physical locations.

1.2	Per claim 2, Bourdev teaches the apparatus of claim 1, wherein the given system comprises a storage system operatively coupled to the host device, and further wherein 

1.3	Regarding claim 3, Bourdev discloses the apparatus of claim 2, wherein the host device is further configured to generate the query, via the software program, prior to sending the query to the storage system. (Bourdev col. 3 line 64).

1.4	Regarding claim 4, Bourdev failed to disclose the generated query comprises a command from an access protocol that the software program uses to access the storage system. However Abel disclosed the generated query comprises a command from an access protocol that the software program uses to access the storage system. (Abel paragraphs 73, 75, 95).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use any protocol to communicate with a server.

1.5	Per claim 5, Bourdev failed to disclose the access protocol is a Small Computer System Interface-based access protocol. However, Abei disclosed the access protocol is a Small Computer System Interface-based access protocol, (Abel paragraph 36).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use any protocol to communicate with a server, including a SCSI protocol. The motivation to combine is the same motivation as in claim 4.

1.6	Claim 15 is rejected for substantially the same reasons as claim 4.

1.7	Regarding claim 6, Bourdev discloses the apparatus of claim 1, wherein the host device is further configured to generate a call, via the software program, with a unique identifier of the host device to the management server, wherein the call comprises a request to perform the management operation unique identifier is seat identifier (Bourdev col. 4 lines 23 – 43) and wherein the management object is configured to enable one or more functionalities in the software program (Bourdev col. 4 lines 23 – 43).

1.8	Per claim 7, Bourdev teaches the apparatus of claim 6, wherein the host device is further configured to receive, vie the software program, a management object dispatched by the management server in response to the call. (management object is undated seat identifier 44 (Bourdev col. 4 lines 62 – 65).

1.9	Per claim 11, Bourdev teaches the apparatus of claim 7, wherein the management operation comprises enabling a license for the software program (Bourdev col. 4 lines 62 – 65, enabling a license is updating the seat identifier 44 of the license in the client application).

1.10	Claim 12 is rejected for substantially the same reasons as claim 1.

1.11	Claim 13 is rejected for substantially the same reasons as claim 2.

1.12	Claim 14 is rejected for substantially the same reasons as claim 3.



1.14	Claim 17 is rejected for substantially the same reasons as claim 7.

1.15	Claim 19 is rejected for substantially the same reasons as claim 1.

1.16	Regarding claim 21, Bourdev does not explicitly disclose apparatus according to claim 1, wherein the host device is in communication with the network server through a first network protocol and wherein the host device is in communication with the given system through a second network protocol different from the first network protocol.
Abei teaches an apparatus according to claim 1, wherein the host device is in communication with the network server through a first network protocol and wherein the host device is in communication with the given system through a second network protocol different from the first network protocol (paragraphs 34, 43).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the protocol feature of Abei with Bourdev, in order to allow the invention of Bourdev to be more robust and more amenable to various common protocols.


Claims 9, 18, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bourdev in view of Abei as applied to claim 1 above, and further in view of Kumar et al. (U.S. Pat. Pub. No. 2011/0162062).


However, Kumar disclosed wherein the given system comprises a domain name system operatively coupled to the host device. Kumar [0123].  It would have been obvious to one of ordinary skill the art before the effective filing date of the invention to use a DNS system to communicate with the installation server of Bourdev in order to access the installation server.

2.2	Claim 18 is rejected for substantially the same reasons as claim 9.

2.3	Claim 20 is rejected for substantially the same reasons as claims 2 and 9.

2.4	Per claim 22, Bourdev does not explicitly teach the apparatus of claim 1, wherein the management server information comprises at least one of a licensing server location address of the management server and a hostname of the management server.
Kumar discloses the management server information comprises at least one of a licensing server location address of the management server and a hostname of the management server (paragraph 118 “network identifier, such as IP address and/or host name …”; paragraph 349 “an address identifying the application or provisioning server … The address may be a host name, an identifier or an IP address …”).
.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/